Citation Nr: 0814136	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
peripheral neuropathy as secondary to in-service herbicide 
exposure.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
prostatitis as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for chronic renal 
insufficiency with episodic acute renal failure and nephritic 
syndrome, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for chronic ischemic 
heart disease, multivessel coronary artery disease, status 
post angioplasty, to include as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2005 and April 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Fargo, North Dakota, and Phoenix, Arizona, 
respectively.

The August 2005 rating decision determined that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for peripheral neuropathy 
of the lower extremities and prostatitis, both claimed as 
secondary to in-service herbicide exposure and granted 
service connection for diabetes mellitus.  In an April 2006 
statement the veteran withdrew his appeal of the initial 20 
percent rating assigned for the diabetes mellitus and that 
issue is not on appeal.

It appears that in the August 2005 rating decision, the RO 
re-opened the veteran's service connection claim for 
peripheral neuropathy.  The Board does not have jurisdiction 
to consider a claim that has been previously adjudicated 
unless new and material evidence is presented.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed the veteran's service connection claim 
for peripheral neuropathy on a de novo basis, this issue is 
as stated on the title page. 

Jurisdiction of the claims file was transferred to the RO in 
Phoenix, Arizona.  In an April 2006 rating decision, the RO 
denied service connection for chronic renal insufficiency 
with episodic acute renal failure and nephritic syndrome, to 
include as secondary to the service-connected diabetes 
mellitus, as well as chronic ischemic heart disease, 
multivessel coronary artery disease, status post angioplasty, 
to include as secondary to the service-connected diabetes 
mellitus.

This matter was last before the Board in September 2007, when 
it was remanded to afford the veteran a travel Board hearing.  
The veteran was provided a travel Board hearing in January 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At the Board hearing, the veteran and his representative 
requested that the record be held open for 30 days to allow 
for the submission of additional evidence.  See 38C.F.R. § 
20.709 (2007).  The record was held open for 30 days, and the 
veteran submitted a January 2008 letter from a private 
physician which is not pertinent to the issues on appeal.  
Thus, the Board will proceed with adjudication of the present 
appeal.  See 38 C.F.R. § 20.1304(c)(2007).  

The recently submitted statement appears to raise claims of 
secondary service connection and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Those claims are REFERRED to 
the RO for appropriate action.  

In his October 2005 notice of disagreement, the veteran 
submitted claims of service connection for peripheral 
neuropathy and prostatitis as secondary to service-connected 
diabetes mellitus.  Service connection for diabetes mellitus 
was granted subsequent to the initial denial of the claims of 
direct service connection for those conditions.  As the RO 
has yet to adjudicate the claims of entitlement to service 
connection for peripheral neuropathy and prostatitis as 
secondary to service-connected diabetes mellitus, these 
claims are REFERRED to the RO for adjudication.  


FINDINGS OF FACT

1.  Claims for service connection of peripheral neuropathy 
and prostatatis, to include as secondary to exposure to 
herbicides, were denied in an April 2004 rating decision, 
which the veteran did not appeal.

2.  The evidence added to the record since the April 2004 
rating decision is not relevant to attribution of these 
disabilities to service, and thus does not relate to an 
unestablished fact necessary to substantiate the claims and 
does not raise a reasonable possibility of substantiating the 
claims.

3.  The veteran did not incur chronic renal insufficiency 
with episodic acute renal failure and nephritic syndrome in 
service.  This disorder is not proximately due to or the 
result of the veteran's service-connected diabetes mellitus 
and this disorder has not been chronically worsened by the 
veteran's service-connected diabetes mellitus.  

4.  The veteran did not incur chronic ischemic heart disease, 
multivessel coronary artery disease, status post angioplasty 
in service.  This disorder is not proximately due to or the 
result of the veteran's service-connected diabetes mellitus 
and this disorder has not been chronically worsened by the 
veteran's service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied the claims 
for service connection of peripheral neuropathy and 
prostatitis, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Evidence received since the final April 2004 rating 
decision is not new and material and the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Entitlement to service connection for chronic renal 
insufficiency with episodic acute renal failure and nephritic 
syndrome, to include as secondary to service-connected 
diabetes mellitus, is not established. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

4.  Entitlement to service connection for chronic ischemic 
heart disease, multivessel coronary artery disease, status 
post angioplasty, to include as secondary to service-
connected diabetes mellitus, is not established. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant notice by letters dated in May 
2005 (pertaining to the claims to reopen) and February 2006 
(pertaining to the claims of secondary service connection) 
and March 2006.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, including service connection on a secondary basis, and 
the relative duties of VA and the claimant to obtain 
evidence; Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims; Dingess v. Nicholson, 
19 Vet. App. 473 (2006), addressing rating and effective date 
provisions and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
notifying the claimant of the evidence and information that 
was necessary to reopen his claims and of the evidence and 
information that was necessary to establish entitlement to 
the underlying claims of service connection.  

The veteran received complete preadjudicatory notice 
regarding the claims of secondary service connection.  
Although preadjudicatory notice complying with Dingess was 
not sent in connection with the claims to reopen, the Board 
finds that error harmless as the claims are not being 
reopened.  

VA has obtained the veteran's service medical records and all 
available VA records.  Pursuant to his previously filed 
claims for service connection adjudicated in April 2004, VA 
attempted to obtain records from a number of private medical 
providers, but has received negative responses to its 
requests and the veteran has informed the Board that these 
records are unobtainable; thus no further assistance in this 
regard is necessary.  38 C.F.R. § 3.159(c)(1) (2007).  He has 
not requested VA's assistance in obtaining any other 
evidence.  He has been provided a medical examination in 
furtherance of substantiating his claims of secondary service 
connection.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  VA has a duty to provide a medical examination or 
obtain a medical opinion only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file, and the veteran has not contended otherwise.  

At the January 2008 Board hearing, the veteran reported that 
he is receiving Social Security Administration (SSA) 
disability benefits.  Appropriate action to obtain all 
records associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (VA must obtain records form the SSA and give 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits).  VA has 
not requested any SSA records, but the Board finds that it is 
not necessary to do so because all of the veteran's medical 
records have been obtained.  At his Board hearing, the 
veteran explained that he has received treatment from VA and 
the record indicates that the only other possibly outstanding 
records are unavailable.  The only available medical evidence 
is of record, namely, the veteran's VA medical records.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Claims

The record reflects that the veteran's original claims for 
service connection for peripheral neuropathy and prostatitis 
as secondary to in-service herbicide exposure, were denied by 
a rating decision dated in April 2004, because these 
disorders were not incurred in service or otherwise related 
to service, to include on presumptive bases.  The veteran was 
notified of his right to appeal the decision in April 2004.  
He did not file an appeal, and the decision became final at 
the end of the statutory time limit.  38 U.S.C.A. § 7105.  
Because of this, these claims for service connection wound 
can only be reopened if new and material evidence has been 
submitted since the earlier decision.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis. Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the April 2004 decision 
consisted of the veteran's service medical records, VA 
medical records dating back to 1972, an internet article 
regarding liver cysts, numerous negative responses from 
private medical providers in regards to VA's requests to 
obtain records and a June 2003 VA examination report.  His 
service medical records did not show diagnosis of prostatitis 
or peripheral neuropathy in service.  No evidence attributed 
prostatitis or peripheral neuropathy to service.  The June 
2003 VA examination report did not contain diagnoses of 
prostatitis or peripheral neuropathy.  There was no evidence 
of a current diagnosis of either condition.

The veteran submitted a request to reopen these claims in May 
2005.  Evidence associated with the claims folder since the 
April 2004 rating decision includes reports of June 2005 and 
February 2006 VA examinations and VA outpatient and 
hospitalization records.  The June 2005 VA examination report 
notes no evidence of neuropathy.  The February 2006 VA 
examination report does not contain a diagnosis of 
prostatitis.  Also of record is the transcript of the 
veteran's testimony offered at his January 2008 hearing, in 
which he stated that he believed he had these disorders and 
that they were attributable to service.  None of the other 
evidence received mentions peripheral neuropathy or 
prostatitis.  

None of these items was available to the RO when it denied 
the veteran's claim in April 2004.  However, although the 
evidence is new it is not material because it does not relate 
to the unestablished fact that the veteran incurred these 
disabilities in service.  None of the recently submitted 
evidence includes a diagnosis of either condition.  The 
veteran's assertions regarding diagnosis and etiology of 
prostatitis and peripheral neuropathy are not material 
because these assertions are beyond the veteran's competency.  
See Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  Accordingly, the Board finds that the newly 
received evidence is not relevant to attribution of 
prostatitis or peripheral neuropathy to service and thus does 
not raise a reasonable possibility of substantiating the 
claims for service connection.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the nonservice-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  A finding of 
secondary service connection requires competent medical 
evidence to connect the asserted secondary disability to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The veteran's service medical records are silent with respect 
to complaints or diagnosis of chronic renal insufficiency 
with episodic acute renal failure and nephritic syndrome 
(kidney disorder) or any cardiologic disease or abnormality 
(cardiac disorder).  The Board notes that a heart murmur was 
noted on the veteran's August 1969 entrance examination.  
However, the September 1971 separation examination noted a 
normal heart.  It also noted a normal genitourinary system.  

In February 2006, the veteran was provided a VA examination 
which included a full review of his claims file.  In regards 
to the veteran's kidney disorder, the examiner noted that the 
veteran was first told he had renal stones in the 1990s, at 
which time he was noted to have right urethral obstruction, 
which resulted in surgical removal of the stone and 
lithotripsy.  Also noted at this time was an atrophic left 
kidney, which the VA examiner noted was likely an incidental 
finding.  The examiner also noted that in 2002, the veteran 
was admitted to the hospital for acute renal failure of 
unknown etiology.  The examiner noted that the veteran had 
been diagnosed as having diabetes mellitus type 2 in October 
2004.  Chronic renal insufficiency with episodic acute renal 
failure and nephritic syndrome, associated with atrophic left 
kidney and medullary sponge kidney was diagnosed.  The 
examiner did not attribute this diagnosis to service or the 
veteran's service-connected diabetes mellitus type 2, noting 
that renal dysfunction predated diabetes by at least 15 years 
and was thus not secondary to diabetes.  The examiner also 
noted that the renal condition was not aggravated by 
diabetes.  

With respect to the veteran's cardiac condition, the examiner 
noted that the veteran had his first myocardial infarction in 
1993, during which time he underwent angioplasty without 
stenting.  Following this myocardial infarction, he remained 
under the care of a cardiologist, and suffered a second 
myocardial infarction in 2000.  Chronic ischemic heart 
disease, multi-vessel coronary artery disease, status post-
angioplasty in 1993 was diagnosed.  The examiner noted that 
the cardiac condition predated the diagnosis of diabetes by 
at least a decade and found that it was therefore not 
secondary to diabetes.  The examiner also stated that 
coronary artery disease was not aggravated by diabetes, as 
evidenced by stability of symptoms and absence of a new 
cardiac event.  

At his January 2008 Board hearing, the veteran offered 
testimony confirming the history of treatment and diagnosis 
of his kidney and cardiac conditions.  He reported that 
during a July 2006 VA hospitalization that he was told by a 
doctor that his renal problems could be related to diabetes.  
He also testified that he had never been told that his 
cardiac condition could be related to his service-connected 
diabetes.  The Board notes that the veteran was hospitalized 
at the VA hospital in July 2006 for treatment of 
complications of Carolis disease, but in reviewing the 
records associated with this hospitalization has found no 
evidence regarding a relationship between the veteran's 
kidney disorder and diabetes.  

Service connection for the veteran's claimed kidney and 
cardiac conditions is not established.  On a direct basis, 
there is no evidence that the veteran incurred these 
disorders in service or that they are otherwise attributable 
to service.  The veteran's service medical records are silent 
with respect to these disorders and no competent medical 
evidence of record attributes them to service.  The veteran's 
statements regarding being informed by a doctor that his 
kidney disorder is related to diabetes is not supported by 
the record.  Moreover, a lay person's account of what a 
doctor purportedly said is too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, the February 
2006 examiner did not attribute these disabilities to the 
veteran's service-connected diabetes mellitus on a secondary 
basis, either directly or through aggravation.  Accordingly, 
the veteran's claim of entitlement to service connection for 
cardiac and renal disabilities must be denied on all theories 
of entitlement.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection of peripheral neuropathy, and 
the claim is not reopened.

New and material evidence has not been received to reopen the 
claim for service connection of prostatitis, and the claim is 
not reopened.

Entitlement to service connection for chronic renal 
insufficiency with episodic acute renal failure and nephritic 
syndrome, to include as secondary to the service-connected 
diabetes mellitus is denied.

Entitlement to service connection for chronic ischemic heart 
disease, multivessel coronary artery disease, status post 
angioplasty, to include as secondary to the service-connected 
diabetes mellitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


